PER CURIAM.
We previously affirmed an order of the trial court finding that Pedro and Paula Alo-mar would not adequately represent the interests of members of a class so as to allow them to proceed as representatives of the class in a class action. Alomar v. Magna Properties, Inc., 682 So.2d 1199 (Fla. 4th DCA 1996). The trial court then allowed their daughter, Nancy Alomar, who was also the purchaser of a lot from appellees under an installment contract, to intervene. After reviewing her deposition, the court made a finding of fact that she could not adequately represent the class for two reasons: (1) that she had not made sufficient payments on her installment contract so as to entitle her to a refund, which was the. essence of the alleged class action, and (2) that she did not have sufficient knowledge of, or involvement in the case to fairly and adequately protect and represent the interests of the class. As in the prior appeal, appellants have failed to demonstrate that the trial court erred in this factual determination. See Williams v. Dade County, 625 So.2d 1254 (Fla. 3d DCA 1993), and cases cited therein.
Affirmed.
STONE, C.J., and GUNTHER and KLEIN', JJ., concur.